DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/11/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/28/2019 was/were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjuster that adjust the internal pressure of the member” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 3, the recitation of “the other end” in line 3 lacks sufficient antecedent basis. Particularly, the stretchable member is not claimed as only having two ends and thus “the other end” is not inherent to the stretchable member. For examination purposes the recitation is interpreted as --an other end--.
Claims 4-10 are rejected based on their dependency from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al. - (US8913383), in view of Provest et al. - (US4920763), hereinafter referred to as “Goldsmith” and “Provest” respectively.

Regarding Claim 1, Goldsmith discloses (Figure 1) an immersion tank (100) comprising: 
a tank main body (108, not labeled in Figure 1 but per Column 3 - line 9) in which refrigerant (106) is stored (as shown in Figure 1); and 
an electronic apparatus (104) loaded into the tank main body (as shown in Figure 1).
Goldsmith fails to teach a member that is disposed on the tank main body and retracts, when the electronic apparatus is loaded into the tank main body, to a bottom portion of the tank main body but extends, when the electronic apparatus is unloaded from the tank main body, upwardly from the bottom portion.
However, Provest teaches an immersion tank (Figure 1) comprising a tank main body (1) in which refrigerant (coolant liquid, per Column 1 - lines 64-66) is stored (as shown in Figure 1); and an item (commodity to be cooled, per Column 2 - lines 1-5) (as shown in Figure 1). In particular, Provest teaches a member (7) that is disposed on the tank main body (as shown in Figure 1) and retracts, when the item is loaded into the tank main body (as shown in Figure 1, and per Column 2 - lines 18-21), to a bottom portion of the tank main body (as shown in Figure 1) but extends, when the item is unloaded from the tank main body (as shown in Figure 1, and per Column 2 - lines 21-23), upwardly from the bottom portion (as shown in Figure 1). A skilled artisan would have recognized that employing the elevating member allows for automatic immersion and/or extraction of the item to be cooled into/from the tank main body ultimately enabling hands-free operation that would enable a user to access the item to be cooled without coming in contact with the refrigerant thus ultimately enhancing user comfort.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldsmith, by employing a member that is disposed on the tank main body and retracts, when the electronic apparatus is loaded into the tank main body, to a bottom portion of the tank main body but extends, when the electronic apparatus is unloaded from the tank main body, upwardly from the bottom portion, as taught by Provest, for the purpose of allowing for automatic immersion and/or extraction of the electronic apparatus into/from the tank main body, ultimately enabling hands-free operation that would enable a user to access the electronic apparatus without coming in contact with the refrigerant thus ultimately enhancing user comfort.  
Regarding Claim 2, Goldsmith as modified teaches the immersion tank according to claim 1.

Regarding Claim 3, Goldsmith as modified teaches the immersion tank according claim 1 and further teaches (Provest’s Figure 1) wherein the member is a stretchable member (fluid operated bellows, per Provest’s Column 2 - lines 6-7) that is fixed at one end (8) of the member to a bottom (9) of the tank main body and is set at an other end (upper, free end) of the member a pedestal (6) on which the electronic apparatus is to be placed (per Provest’s teachings, platform 6 is configured to support the item to be cooled).
Regarding Claim 5, Goldsmith as modified teaches the immersion tank according claim 3 and further teaches (Provest’s Figure 1) an adjuster (combination of pump 13 and valves 11) that adjusts the internal pressure of the member (per Provest’s Column 2 - lines 4-23); wherein the pedestal moves up when the member extends by increase of the internal pressure by the adjuster and moves down when the member contracts by decrease of the internal pressure by the adjuster (per Provest’s Column 2, lines 4-23).
Regarding Claim 6, Goldsmith as modified teaches the immersion tank according claim 3 and further teaches wherein the member further includes a hook attaching portion (any portion of the pedestal) disposed on a face (upper face of the pedestal) of the pedestal on which the electronic apparatus is to be placed (the surface of pedestal in Goldsmith as modified is capable of having a hook attached thereon).
Regarding Claim 7, Goldsmith as modified teaches the immersion tank according claim 3 and further teaches (Provest’s Figure 1) a spring (spring, per Provest’s Column 3 - lines 49-50) that biases the pedestal from the one end to the other end of the member (necessarily a result per Provest’s Column 3 - lines 50-52); wherein the pedestal moves up with the aid of biasing force of the spring (necessarily a result per Provest’s Column 3 - lines  50-52) and moves down against the biasing force of the spring (per Provest’s Column 3 - lines  50-52).
Regarding Claim 9, Goldsmith as modified teaches the immersion tank according claim 3 and further teaches (Provest’s Figure 1) a controller (combination of pump 13 and valves 11) that controls expansion or contraction of the extended member (per Provest’s Column 2 - lines 4-23) based on a volume of the electronic apparatus that is to be unloaded from the tank main body (necessarily accounts for the volume of the item to be cooled as to enable the item to be cooled to be raised or lowered).
Regarding Claim 10, Goldsmith as modified teaches the immersion tank according claim 3 and further teaches a fixing tool (catch, per Provest’s Column 3 - lines 52-53) that fixes a position of the pedestal (to hold the platform down per Provest’s Column 3 - lines 52-53).
Regarding Claim 11, Goldsmith discloses an immersion cooling system (Figure 1), comprising: 
an immersion tank (100) including: 
a tank main body (108, not labeled in Figure 1 but per Column 3 - line 9) in which refrigerant (106) is stored (as shown in Figure 1); and 
an electronic apparatus (104) loaded into the tank main body (as shown in Figure 1),
a first duct (114) that supplies the refrigerant into the tank main body (per Column 3 - lines 16-18); 
a second duct (110) that discharges the refrigerant out of the tank main body (per Column 3 - lines 14-15); and 
a cooling apparatus (112) that cools the refrigerant discharged from the second duct and sends the cooled refrigerant to the first duct (per Columns 3 & 7, lines 18-28 & 28-31 respectively).
Goldsmith fails to teach a member that is disposed on the tank main body and retracts, when the electronic apparatus is loaded into the tank main body, to a bottom portion of the tank main body but extends, when the electronic apparatus is unloaded from the tank main body, upwardly from the bottom portion.
However, Provest teaches an immersion tank (Figure 1) comprising a tank main body (1) in which refrigerant (coolant liquid, per Column 1 - lines 64-66) is stored (as shown in Figure 1); and an item (commodity to be cooled, per Column 2 - lines 1-5) (as shown in Figure 1). In particular, Provest teaches a member (7) that is disposed on the tank main body (as shown in Figure 1) and retracts, when the item is loaded into the tank main body (as shown in Figure 1, and per Column 2 - lines 18-21), to a bottom portion of the tank main body (as shown in Figure 1) but extends, when the item is unloaded from the tank main body (as shown in Figure 1, and per Column 2 - lines 21-23), upwardly from the bottom portion (as shown in Figure 1). A skilled artisan would have recognized that employing the elevating member allows for automatic immersion and/or extraction of the item to be cooled into/from the tank main body ultimately enabling hands-free operation that would enable a user to access the item to be cooled without coming in contact with the refrigerant thus ultimately enhancing user comfort.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldsmith, by employing a member that is disposed on the tank main body and retracts, when the electronic apparatus is loaded into the tank main body, to a bottom portion of the tank main body but extends, when the electronic apparatus is unloaded from the tank main body, upwardly from the bottom portion, as taught by Provest, for the purpose of allowing for automatic immersion and/or extraction of the electronic apparatus into/from the tank main body, ultimately enabling hands-free operation that would enable a user to access the electronic apparatus without coming in contact with the refrigerant thus ultimately enhancing user comfort.  

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Provest as applied to claim 3 above, and further in view of Dahokey et al. - (US2013/0291570), hereinafter referred to as “Dahokey”.

Regarding Claim 4, Goldsmith as modified teaches the immersion tank according claim 3 but fails to teach a support that is disposed uprightly in an extension and contraction direction of the member on the outer side of the electronic apparatus to be loaded and the member and guides the pedestal for upward and downward movement.
However, Dahokey teaches (Figures 4, 5C-5E) a tank main body (298/299), an item (301) to be cooled inside the main body (as shown in Figure 4), and a member (316, Paragraph 0078) that is disposed on the tank main body (as shown in Figures 4 & 5C) and retracts, when the item to be cooled is loaded into the tank main body, to a bottom portion of the tank main body (as shown in Figure 4) but extends, when the item to be cooled is unloaded from the tank main body, upwardly from the bottom portion (as shown in Figure 5C), wherein the member is a stretchable member (bellow, per Paragraph 0078 - lines 7-8) that is fixed at one end (lower end in Figure 4) of the member to a bottom (bottom wall of 298 in Figure 4) of the tank main body and is set at an other end (upper end) of the member a pedestal (207) on which the item to be cooled is to be placed (as shown in Figure 4 and per Paragraph 0078 - lines 5-7). In particular, Dahokey teaches a support (315) that is disposed uprightly in an extension and contraction direction of the member on the outer side of the item to be cooled to be loaded and the member (as shown in Figure 4) and guides the pedestal (per Paragraph 0078 - lines 32-34). A skilled artisan would have recognized that the support facilitate movement of the pedestal and prevents the pedestal from deviating from the intended trajectory, i.e. the up and down trajectory, ultimately enhancing structural integrity to the member.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Goldsmith, by employing a support that is disposed uprightly in an extension and contraction direction of the member on the outer side of the electronic apparatus to be loaded and the member and guides the pedestal for upward and downward movement, as taught by Dahokey, for the purpose of facilitating movement of the pedestal by preventing the pedestal from deviating from the intended upward and downward trajectory, ultimately enhancing structural integrity to the member.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Provest as applied to claim 3 above, and further in view of Brochier - (US5237835), hereinafter referred to as “Brochier”.

Regarding Claim 8, Goldsmith as modified teaches the immersion tank according claim 3 but fails to teach wherein the pedestal has a specific gravity lower than that of the refrigerant and moves up with the aid of floating power of the pedestal but moves down against the floating power of the pedestal.
However, Brochier teaches (Figures 1-2) a tank main body (1) in which a refrigerant (3) is stored (as shown in Figures 1-2), an item (5) to be cooled inside the (as shown in Figures 1-2), and a pedestal (11) on which the item to be cooled is to be placed (as shown in Figures 1-2). In particular, Brochier teaches wherein the pedestal has a specific gravity lower than that of the refrigerant and moves up with the aid of floating power of the pedestal but moves down against the floating power of the pedestal (per Column 3 - lines 50-68, the pedestal 11 is a “float” that moves downwards when pressure is applied to the pedestal but moves upward when the pressure is released and overcomes the weight of the item to be cooled due to the Archimedes principle. Here, a skilled artisan would have understood that the Archimedes principle allows the pedestal to float due to buoyancy forces acting on the pedestal because of the lower density of the pedestal in relation to the density of the refrigerant, therefore necessarily the specific gravity of the pedestal is lower than that of the refrigerant since specific gravity of a substance/material is well understood as the ratio of the density of the substance/material to the density of a standard such as water).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldsmith, by employing the pedestal having a specific gravity lower than that of the refrigerant and moves up with the aid of floating power of the pedestal but moves down against the floating power of the pedestal, as taught by Brochier, for the purpose of having a redundant system capable of at least raising the electronic apparatus in two ways, i.e. pressure controlled bellow and buoyant pedestal, ultimately increasing the reliability of the cooling system.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carpenter - (US 2002309 A) - 19350521, teaches a refrigerating apparatus and method.
Gross - (US 2422350 A) - 19470617, teaches a refrigerator port for dispensing container and closure therefor.
Rohner - (US 4302793 A) - 19811124, teaches an electronic cooling.
Endo et al. - (US 4562702 A) - 19860107, teaches an evaporation cooled gas insulated electrical apparatus.
Rivera - (US 20040052052 A1) - 20040318, teaches a circuit cooling apparatus.
Tseng et al. - (US 20050155710 A1) - 20050721, teaches a load lock chamber with gas-sealing bellows.
Boklund-moran - (US 20060289714 A1) - 20061228, teaches a hook assembly, and kit.
Lee - (US 7610697 B2) - 20091103, teaches an automatic draining apparatus of condensation.
Takeda - (US 20140254099 A1) - 20140911, teaches an electronic component and electronic component cooling method.
Donnelly et al. - (US 20140321053 A1) - 20141030
Andres - (US 20140342201 A1) - 20141120, teaches an electrical storage device thermal management systems.
Smith - (US 20150000319 A1) - 20150101, teaches an apparatus and method for geothermally cooling electronic devices installed in a subsurface environment.
Miyoshi - (US 20170064862 A1) - 20170302, teaches an immersion cooling system with low fluid loss.
Chen et al. - (US 20170142868 A1) - 20170518, teaches a heat-dissipation system.
Moss et al. - (US 20170156233 A1) - 20170601, teaches a dry power supply assembly for immersion-cooled information handling systems.
Saito - (US 20170354061 A1) - 20171207, teaches an electronic apparatus cooling system.
Saito - (US 20180020571 A1) - 20180118, teaches an electronic apparatus and cooling system for electronic apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763